DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on December 21, 2020.  As directed by the amendment: claims 40-42 and 53 have been amended, claims.  Thus, claims 40-59 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed September 23, 2020.
Response to Arguments
Applicant’s arguments with respect to claim 40 have been considered but are moot because the arguments do not apply to the current grounds of rejection as necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40, 42-44, and 47-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heuser (US 20130053732) in view of Buelna (US 20130178824) and in further view of Behl (U.S. Patent No. 5,222,938).
Regarding claim 40, Heuser discloses a method for treating a human patient having a diagnosed condition or disease associated with systemic sympathetic overactivity (paragraph 1), the method comprising: activating a medium within a renal pelvis of a kidney of the patient (paragraph 36, lines 1-6 discloses activating an energy source; fig. 3 shows the device positioned in the renal pelvis and contacting the wall of the renal pelvis); and at least partially inhibiting sympathetic neural activity in nerves in the renal pelvis via the medium (paragraph 14 discloses sympathetic nerve inhibition; paragraph 36, lines 1-4 discloses proximate to the renal pelvis). 

Buelna is directed towards a method of renal neuromodulation (paragraph 3) in which energy is directed in the renal pelvis to inhibit autonomous neural activity in nerves that terminate within a chamber wall of the renal pelvis (paragraph 9 discloses disrupting renal/afferent nerves in the wall of the renal pelvis; paragraph 41 discloses afferent nerves terminate in the interior wall of the renal pelvis).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Heuser so that afferent nerves that terminate within a chamber wall of the renal pelvis are inhibited since Heuser is directed towards a method of treating hypertension (paragraph 1) and Buelna teaches that afferent nerves are responsible for reduction of hypertension and the wall of the renal pelvis is a rich source of afferent nerves (paragraph 10). 
Behl teaches a method of tissue ablation of organs, such as the kidney (2:42-44; fig. 15) which involves inserting an energy-delivering catheter (130) through the ureter and into the renal pelvis (fig. 15).  Behl further teaches activating the energy portion (136/138) and delivering energy to the tissue through a conductive fluid (13:15-17).  Behl further teaches that the conductive fluid may be a naturally-occurring fluid which exists before energy is applied, such as urine (2:51-58).  Therefore, it would have been 
Regarding claim 42, in the modified method of Heuser, Heuser discloses at least partially blocking the ureter to at least partially maintain the medium in the renal pelvis (fig. 3A discloses the device positioned within the ureter which would partially block the ureter).
Regarding claim 43, in the modified method of Heuser, Heuser discloses activating the medium includes heating the medium to a temperature sufficient to at least partially inhibit sympathetic neural activity in the nerves (paragraph 14).
Regarding claim 44, in the modified method of Heuser, Heuser discloses heating the medium includes applying ultrasound energy to the medium (paragraph 36, lines 12-15 discloses ultrasound being the energy source).
Regarding claim 47, in the modified method of Heuser, Heuser discloses introducing a catheter through a ureter connected to the renal pelvis (paragraph 32, lines 11-13; paragraph 35, lines 1-5); and positioning a therapeutic element (315) of the catheter within the renal pelvis (fig. 3).
Regarding claim 48, in the modified method of Heuser, Heuser discloses activating the medium using the therapeutic element (paragraph 36, lines 1-6 discloses delivering energy through the therapeutic element).
Regarding claim 49, in the modified method of Heuser, Heuser discloses the therapeutic element includes one or more electrodes configured to delivery radiofrequency energy (paragraph 36, lines 4-6).
Regarding claim 50, in the modified method of Heuser, Heuser discloses the therapeutic element includes a cryotherapeutic cooling assembly (paragraph 36, lines 4-6).
Regarding claim 51, in the modified method of Heuser, Heuser discloses the therapeutic element is configured to deliver microwave energy (paragraph 36, lines 4-6).
Regarding claim 52, in the modified method of Heuser, Heuser discloses the therapeutic element is configured to deliver direct heat (paragraph 36, lines 6-9).
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heuser in view of Buelna and in further view of Behl, as applied to claim 40 above, and further in view of Sobotka (US 20110208175).
Regarding claim 41, modified Heuser teaches all of the claimed limitations set forth in claim 40, as discussed above.  Buelna further teaches that afferent and efferent nerves are positioned within the chamber wall of the renal pelvis (paragraph 9).  However, modified Heuser is silent regarding activating the medium selectively affects afferent renal nerves that are located within the chamber wall of the renal pelvis compared to efferent renal nerves in the patient such that a greater percentage of afferent renal nerves are affected relative to a percentage of affected efferent renal nerves.
Sobotka teaches a method of renal neuromodulation (paragraph 42, lines 1-3) and further teaches the method step of affecting renal nerves compared to efferent .
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heuser in view of Buelna and in further view of Behl, as applied to claims 40 and 43 above, and further in view of Emery (U.S. Patent Publication No. 2011/0112400).
Regarding claim 45, modified Heuser teaches all of the claimed limitations set forth in claims 40 and 43, as discussed above, and further discloses the use of ultrasound as the energy source (Heuser; paragraph 36, lines 12-15).  However, modified Heuser is silent regarding heating the medium includes focusing ultrasound energy in a focal zone within the medium.
Emery teaches a method for renal neuromodulation using ultrasound (paragraph 2) and further teaches heating the medium includes focusing ultrasound energy in a focal zone within the medium (paragraph 7, lines 14-19; paragraph 16, lines 1-7).  .
Claim 46 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heuser in view of Buelna and in further view of Behl, as applied to claims 40, 43, and 44 above, and further in view of Demarais (US 2007/0129760) and as evidenced by Snow (US 7,217,245).
Regarding claim 46, modified Heuser teaches all of the claimed limitations set forth in claims 40, 43, and 44 and implicitly discloses that the medium is selected to heat in the presence of ultrasound energy, as evidenced by Snow (8:43-48).  However, modified Heuser does not explicitly disclose the medium is selected to preferentially heat in the presence of ultrasound energy relative to tissue surrounding the renal pelvis.
Demarais teaches a method of neuromodulation (paragraph 7) and further teaches thermal-induced neuromodulation may be generated through ultrasound and that the energy may be transferred via conduction through delivery of heated fluid (paragraph 64).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have heated the urine using ultrasound to deliver heated fluid to the target tissue for the purpose of providing a known method of thermal-induced neuromodulation.   
Claim 53, 54, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Yoseph (US 20110301662) in view Buelna and in further view of Couvillon (US 20070225564).
Regarding claim 53, Bar-Yoseph discloses a method for treating a human patient having a diagnosed condition or disease associated with systemic sympathetic overactivity (paragraphs 19-21), the method comprising: introducing a catheter (302 in fig. 27A) through a ureter connected to a renal pelvis of a kidney of the patient (fig. 27B shows the catheter extending through a ureter); and positioning a therapeutic element of the catheter within the renal pelvis (pigtail 312 in fig. 27A; paragraph 710 discloses anchoring the pigtail in the kidney pelvis), wherein the therapeutic element includes an opening (310 in fig. 27), introducing a drug into the renal pelvis via the opening (paragraph 709).
Bar-Yoseph further discloses flowing a drug to a target (paragraph 709) which suggests activating a fluid within the renal pelvis to transport the drug to the target; however, Bar-Yoseph does not explicitly disclose this step. Additionally Bar-Yoseph does not teach or disclose inhibiting autonomous neural activity in nerves that terminate within a chamber wall of the renal pelvis via the drug.
Buelna is directed towards a method of renal neuromodulation (paragraph 3) in which a drug is directed in the renal pelvis to inhibit autonomous neural activity in nerves that terminate within a chamber wall of the renal pelvis (paragraph 9 discloses disrupting renal nerves in the wall of the renal pelvis with an agent).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Bar-Yoseph so that nerves that terminate 
Couvillon teaches a method of introducing a catheter (20 in fig. 1) to a target and locally delivering a drug (paragraph 33).  Couvillon further discloses activating a fluid within a body lumen to deliver a drug to a target area (paragraph 49 discloses the electrodes 260 cause the drug to exit out of openings 252 into the lumen to be transported through the lumen to the surrounding tissue indicating that the drug is flowing through the fluid within the lumen to the tissue).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Bar-Yoseph to include the step of activating a fluid within the renal pelvis by enabling the drug to be transported through the fluid via electrophoresis, as taught by Couvillon, for the purpose of enabling the drug to be transported to the surrounding tissue.
Regarding claim 54, in the modified method of Bar-Yoseph, Couvillon discloses the therapeutic element includes an electrode (260), and wherein activating the fluid medium further comprises activating the electrode to move at least a portion of the drug into a wall of the renal pelvis by electrophoresis (paragraph 46).
Regarding claim 57, modified Bar-Yoseph teaches all of the claimed limitations set forth in claim 53, as discussed above, but does not teach or disclose the drug includes a local anesthetic.
As discussed above, Couvillon teaches a method of delivering a drug to a body tissue (paragraph 46).  Couvillon further teaches that the drug includes a local anesthetic (paragraph 46).  Therefore, it would have been obvious to one of ordinary .
Claims 55 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Yoseph in view of Buelna and in further view of Couvillon, as applied to claim 53 above, and further in view of Chen (US 20100136105).
Regarding claims 55 and 56, modified Bar-Yoseph teaches all of the claimed limitations set forth in claim 53, as discussed above, but does not teach or disclose polythethylene glycol, which is defined by the specification in paragraph 56 to be an epithelial protective agent.
Chen teaches a method of delivering a composition including polyethylene glycol and a therapeutic agent to tissue for the purpose of enhancing the permeability of the therapeutic agent (paragraph 171).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the drug to include polyethylene glycol for the purpose of enhancing the permeability of renal tissue to the drug.
Claim 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Yoseph in view of Buelna and in further view of Couvillon, as applied to claim 53 above, and further in view of Zarins (US 20080255642).
Regarding claim 58, modified Bar-Yoseph teaches all of the claimed limitations set forth in claim 53, as discussed above, but does not teach or disclose cooling the fluid medium to at least partially protect an inner portion of an epithelium of a wall of the renal pelvis.
.
Claim 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Yoseph in view of Buelna and in further view of Couvillon, as applied to claim 53 above, and further in view of Behl.
Regarding claim 59, modified Bar-Yoseph teaches all of the claimed limitations set forth in claim 53, as discussed above, but does not teach or disclose the fluid medium includes a visualization medium.
Behl teaches a method of using conductive fluids to deliver energy to a body tissue (2:42-58).  Behl further teaches that the fluid medium can comprise a contrast agent (3:6-10).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid medium of modified Bar-Yoseph to include contrast medium for the purpose of ensuring the medium is contained within the renal pelvis prior to therapy (3:6-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783